United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 19-2784
                         ___________________________

                              United States of America,

                         lllllllllllllllllllllPlaintiff - Appellee,

                                            v.

                                 Gregory Allen Jobe,

                       lllllllllllllllllllllDefendant - Appellant.
                                        ____________

                      Appeal from United States District Court
                 for the Western District of Arkansas - Fayetteville
                                  ____________

                             Submitted: April 16, 2020
                               Filed: May 29, 2020
                                  [Unpublished]
                                  ____________

Before COLLOTON, GRUENDER, and GRASZ, Circuit Judges.
                        ____________

PER CURIAM.

      Gregory Jobe pleaded guilty to one count of distributing a controlled substance.
See 21 U.S.C. § 841(a)(1). At sentencing, the district court1 calculated an advisory

      1
      The Honorable Timothy L. Brooks, United States District Judge for the
Western District of Arkansas.
guideline range of 151 to 188 months’ imprisonment, and sentenced him to 180
months. Jobe argues that the district court committed procedural error by determining
that he qualified as a career offender under USSG § 4B1.1. We conclude that there
was no error and therefore affirm.

       The district court determined that Jobe qualified as a career offender based on
his prior Arkansas convictions for terroristic threatening and delivery of
methamphetamine. A defendant is a career offender if he “has at least two prior
felony convictions of either a crime of violence or a controlled substance offense.”
USSG § 4B1.1(a). A “controlled substance offense” includes an offense that
“prohibits the manufacture, import, export, distribution, or dispensing of a controlled
substance.” USSG § 4B1.2(b). Application Note 1 to § 4B1.2 states that the terms
“‘[c]rime of violence’ and ‘controlled substance offense’ include the offenses of
aiding and abetting, conspiring, and attempting to commit such offenses.” USSG
§ 4B1.2, comment. (n.1).

       Jobe contends that his prior conviction for delivery of methamphetamine in
Arkansas is not a “controlled substance offense” because the offense encompasses
attempted delivery of methamphetamine. See Ark. Code Ann. §§ 5-64-101(6), 5-64-
422. Citing United States v. Havis, 927 F.3d 382, 387 (6th Cir. 2019) (en banc) (per
curiam), and United States v. Winstead, 890 F.3d 1082, 1091 (D.C. Cir. 2018), he
argues that the guideline commentary that purports to include attempt offenses is
invalid, because it is inconsistent with the guideline and is not an interpretation of the
guideline at all.

      Jobe’s argument is foreclosed by several decisions of this court holding that
Application Note 1 is valid and enforceable. United States v. Garcia, 946 F.3d 413,
417 (8th Cir. 2019); United States v. Merritt, 934 F.3d 809, 811 (8th Cir. 2019);
United States v. Williams, 926 F.3d 966, 971 (8th Cir. 2019); United States v. Bailey,
677 F.3d 816, 818 (8th Cir. 2012) (per curiam); see also United States v.

                                           -2-
Mendoza-Figueroa, 65 F.3d 691, 694 (8th Cir. 1995) (en banc). Other circuits
likewise have held that attempt offenses qualify as controlled substance offenses
under the guidelines. United States v. Lange, 862 F.3d 1290, 1294-96 (11th Cir.
2017); United States v. Chavez, 660 F.3d 1215, 1226-28 (10th Cir. 2011). We note
that the Sentencing Commission has published a proposed amendment to USSG
§ 4B1.2 that would resolve the disagreement among the circuits on this issue. See
Sentencing Guidelines for United States Courts, 83 Fed. Reg. 65400, 65412-15
(proposed Dec. 20, 2018) (to be codified at USSG § 4B1.2).

      For these reasons, there was no error in calculating the advisory guideline
range, and the judgment is affirmed.
                     ______________________________




                                       -3-